Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-28 are pending in this application.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,157,541.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 11,157,541 which includes extra features in the claim limitation.
With respect to claim 2, Patent 541’ Claim 1 discloses A content management and distribution system, comprising: a computer system comprising one or more computing devices; a network interface; and a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least: provide for display on a first entity user device a content request user interface comprising a description field that enables the first entity to specify a content request; receive a content request provided by the first entity via the content request user interface; provide for display on the first entity user device a selection user interface that enables the first entity to select a first content provider group from a plurality of content provider groups; receive a selection of the first content provider group by the first entity via the selection user interface; enable the first entity to initiate transmission of the content request to content sharing applications hosted on camera-equipped devices of members of the selected first content provider group; enable visual media provided by content sharing applications hosted on camera-equipped devices of members of the selected first content provider group in response to the content request to be stored in a data store; enable the first entity to access visual media provided by content sharing applications hosted on camera-equipped devices of members of the selected first content provider group in response to the content request to be stored in a data store in response to the content request; enable the first entity to download visual media provided by content sharing applications hosted on camera-equipped devices of members of the selected first content provider group in response to the content request to be stored in a data store in response to the content request; and enable one or more items of visual media provided in response to the content request to be published on one or more social media platforms.
With respect to claim 3, Patent 541’ Claim 2 discloses, wherein a given content sharing application hosted on a corresponding camera-equipped device of a member of the selected first content provider group is configured to display content requests from a plurality of different entities in association with respective entity identifiers.
With respect to claim 4, Patent 541’ Claim 3 discloses wherein the program instructions further direct the computer system to cause a mark to be displayed on a first item of visual media from a member of the first content provider group.
With respect to claim 5, Patent 541’ Claim 4 discloses wherein the one or more social media platforms comprise a microblog platform and a social network platform.
With respect to claim 6, Patent 541’ Claim 5 discloses wherein a given content sharing application hosted on a corresponding camera-equipped device of a member of the selected first content provider group is configured to display a listing of content requests comprising an indication as to respective subject matters of the content requests, respective dates and times corresponding to when the respective requests were issued, and respective content requester identifiers.
With respect to claim 7, Patent 541’ Claim 6 discloses wherein an item of visual media comprises video content or still image content.
With respect to claim 8, Patent 541’ Claim 7 discloses wherein the content request user interface enables an expiration time, a type of content being requested, and a video to be included in a content request.
With respect to claim 9, Patent 541’ Claim 8 discloses wherein content requests transmitted to a first member of the first content provider group is accessible to the first member via an inbox provided via the content sharing application hosted on a device of the first member, the inbox configured to visually list content requests transmitted to the first member, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.
With respect to claim 10, Patent 541’ Claim 9 discloses wherein the program instructions further direct the computer system to store a microblog identifier for at least one content contributor.
With respect to claim 11, Patent 541’ Claim 10 discloses enabling a content request user interface comprising a description field to be displayed on a first entity user device that enables the first entity to specify a content request; receiving a content request provided by the first entity via the content request user interface; enabling a selection user interface to be displayed on the first entity user device that enables the first entity to select a first group; receive a selection of the first group by the first entity via the selection user interface; enabling the first entity to initiate transmission of the content request to content sharing applications hosted on devices of members of the selected first group; enabling visual media provided by content sharing applications hosted on devices of members of the selected first group in response to the content request to be stored in a data store; enabling the first entity to access visual media provided by content sharing applications hosted on devices of members of the selected first group in response to the content request to be stored in a data store in response to the content request; enabling the first entity to download visual media provided by content sharing applications hosted on devices of members of the selected first group in response to the content request to be stored in a data store in response to the content request; and enabling one or more items of visual media provided in response to the content request to be published on one or more social media platforms.
With respect to claim 12, Patent 541’ Claim 11 discloses wherein a given content sharing application hosted on a corresponding device of a member of the selected first group is configured to display content requests from a plurality of different entities in association with respective entity identifiers.
With respect to claim 13, Patent 541’ Claim 12 discloses the method further comprising causing a mark to be displayed on a first item of visual media from a member of the first group.
With respect to claim 14, Patent 541’ Claim 13 discloses wherein the one or more social media platforms comprise a microblog platform and a social network platform.
With respect to claim 15, Patent 541’ Claim 14 discloses wherein a given content sharing application hosted on a corresponding device of a member of the selected first group is configured to display a listing of content requests comprising an indication as to respective subject matters of the content requests, respective dates and times corresponding to when the respective requests were issued, and respective content requester identifiers.
With respect to claim 16, Patent 541’ Claim 15 discloses wherein an item of visual media comprises video content or still image content.
With respect to claim 17, Patent 541’ Claim 16 discloses wherein the content request user interface enables an expiration time, a type of content being requested, and an image to be included in a content request.
With respect to claim 18, Patent 541’ Claim 17 discloses wherein content requests transmitted to a first member of the first group is accessible to the first member via an inbox provided via the content sharing application hosted on a device of the first member, the inbox configured to visually list content requests transmitted to the first member, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.
With respect to claim 19, Patent 541’ Claim 18 discloses the method further comprising a microblog identifier for at least one content contributor.
With respect to claim 20, Patent 541’ Claim 19 discloses Non-transitory storage media having stored thereon executable program instructions configured to direct a computer system to perform operations comprising: provide for display on the first entity user device a content request user interface comprising a description field that enables the first entity to specify a content request; receive a content request provided by the first entity via the content request user interface; provide for display on the first entity user device a selection user interface that enables the first entity to select a first group; receive a selection of the first group by the first entity via the selection user interface; enable the first entity to initiate transmission of the content request to content sharing applications hosted on devices of members of the selected first group; enable visual media provided by content sharing applications hosted on devices of members of the selected first group in response to the content request to be stored in a data store; enable the first entity to access visual media provided by content sharing applications hosted on devices of members of the selected first group in response to the content request to be stored in a data store in response to the content request; enable the first entity to download visual media provided by content sharing applications hosted on devices of members of the selected first group in response to the content request to be stored in a data store in response to the content request; and enable one or more items of visual media provided in response to the content request to be distributed via a plurality of platforms.
With respect to claim 21, Patent 541’ Claim 20 discloses wherein a given content sharing application hosted on a corresponding device of a member of the selected first group is configured to display content requests from a plurality of different entities in association with respective entity identifiers.
With respect to claim 22, Patent 541’ Claim 21 discloses wherein the executable program instructions are configured to direct the computer system to cause a mark to be displayed on a first item of visual media from a member of the first group.
With respect to claim 23, Patent 541’ Claim 22 discloses wherein the plurality of platforms comprise a microblog platform and a social network platform.
With respect to claim 24, Patent 541’ Claim 23 discloses wherein a given content sharing application hosted on a corresponding device of a member of the selected first group is configured to display a listing of content requests comprising an indication as to respective subject matters of the content requests, respective dates and times corresponding to when the respective requests were issued, and respective content requester identifiers.
With respect to claim 25, Patent 541’ Claim 24 discloses wherein an item of visual media comprises video content or still image content.
With respect to claim 26, Patent 541’ Claim 25 discloses wherein the content request user interface enables an expiration time, a type of content being requested, and an image to be included in a content request.
With respect to claim 27, Patent 541’ Claim 26 discloses wherein content requests transmitted to a first member of the first group is accessible to the first member via an inbox provided via the content sharing application hosted on a device of the first member, the inbox configured to visually list content requests transmitted to the first member, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.
With respect to claim 28, Patent 541’ Claim 27 discloses wherein the program instructions further direct the computer system to store a microblog identifier for at least one content contributor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443